Citation Nr: 1242108	
Decision Date: 12/10/12    Archive Date: 12/20/12

DOCKET NO.  00-19 459	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUE

Entitlement to service connection for a right knee disability.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

Michael T. Osborne, Counsel


INTRODUCTION

The Veteran had active service from June 1972 to January 1973 and additional unverified U.S. Army National Guard (ANG) service.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2000 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi.  

In June 2004 and in February 2006, the Board remanded this matter to the RO via the Appeals Management Center (AMC) in Washington, DC, for additional development.  A review of the claims file shows that there has been substantial compliance with the Board's remand directives.  See Stegall v. West, 11 Vet. App. 268 (1998); see also Dyment v. West, 13 Vet. App. 141 (1999) (holding that another remand is not required under Stegall where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002).


FINDINGS OF FACT

1.  The Veteran's complete service treatment records and service personnel records from his Army National Guard (ANG) service do not exist and further efforts to attempt to obtain these records would be futile.

2.  The competent evidence shows that the Veteran's current right knee disability is congenital in origin and is not related to active service.


CONCLUSION OF LAW

A right knee disability was not incurred in active service nor may arthritis of the right knee be presumed to have been caused or aggravated by service.  38 U.S.C.A. §§ 1110, 1112, 1113, 1116, 1117, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.159, 3.303, 3.304, 3.307, 3.309 (2011).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Before assessing the merits of the appeal, VA's duties under the Veterans Claims Assistance Act of 2000 (VCAA) must be examined.  The VCAA provides that VA shall apprise a claimant of the evidence necessary to substantiate his claim for benefits and that VA shall make reasonable efforts to assist a claimant in obtaining evidence unless no reasonable possibility exists that such assistance will aid in substantiating the claim.

In letters issued in September 2001, June 2004, September 2006, and in March 2010, VA notified the Veteran of the information and evidence needed to substantiate and complete his claim, including what part of that evidence he was to provide and what part VA would attempt to obtain for him.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  These letters informed the Veteran to submit medical evidence relating the claimed disability to active service and noted other types of evidence he could submit in support of his claim.  The Veteran also was informed of when and where to send the evidence.  After consideration of the contents of these letters, the Board finds that VA has satisfied substantially the requirement that the Veteran be advised to submit any additional information in support of his claim.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).

As will be explained below in greater detail, the evidence does not support granting service connection for a right knee disability.  Because the Veteran was fully informed of the evidence needed to substantiate this claim, any failure of the RO to notify the Veteran under the VCAA cannot be considered prejudicial.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  The Veteran also has had the opportunity to submit additional argument and evidence and to participate meaningfully in the adjudication process.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

Additional notice of the five elements of a service-connection claim was provided in the September 2006 VCAA notice letter, as is now required by Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

With respect to the timing of the notice, the Board points out that the Court held that a VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable agency of original jurisdiction decision on a claim for VA benefits.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  Here, the RO could not have provided pre-adjudication VCAA notice to the Veteran because the currently appealed rating decision was issued in March 2000 prior to the VCAA's enactment.  Because the Veteran's claim is being denied in this decision, any question as to the appropriate disability rating or effective date is moot.  See Dingess, 19 Vet. App. at 473.  And any defect in the timing or content of the notice provided to the Veteran and his service representative has not affected the fairness of the adjudication.  See Mayfield, 444 F.3d at 1328.

The Board also finds that VA has complied with the VCAA's duty to assist by aiding the Veteran in obtaining evidence and affording him the opportunity to give testimony before the RO and the Board, although he declined to do so.  It appears that all known and available records relevant to the issue on appeal have been obtained and associated with the Veteran's claims file.  

The Veteran reported on VA examination in May 2010 that he had been receiving SSA disability benefits since 2003 due to non-service-connected heart and back problems and not as a result of a right knee disability.  Normally, VA has a duty to obtain SSA records when it has actual notice that the Veteran is receiving SSA benefits.  Murincsak v. Derwinski, 2 Vet. App. 363 (1992).  In this case, because the Veteran himself has reported that he is in receipt of SSA benefits based on disabilities which are not the subject of the current appeal, there is no reasonable possibility that his SSA records would be relevant to the currently appealed claim.  Further, neither the Veteran nor his service representative has identified the SSA records as evidence relevant to the claim on appeal.  The claims file also contains significant medical evidence, including VA examination reports and outpatient treatment records, concerning the extent of the Veteran's right knee disability.  Because there is no indication in the claims file that the Veteran's SSA records potentially are relevant to the claim on appeal, and because the Veteran has not identified his SSA records as relevant evidence which VA should attempt to obtain under the VCAA's duty to assist, the Board finds that a remand to obtain the Veteran's SSA records is not required.  See Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2010) (holding that VA is not required to obtain SSA records in all cases but only where potentially relevant to the claim(s) on appeal).

VA has attempted repeatedly to obtain the Veteran's complete service treatment records during the pendency of this appeal.  For example, in March 2002, the RO sent a letter to the Veteran's ANG unit requesting his complete service treatment records and service personnel records.  Personnel from this ANG unit responded in April 2002 that there was nothing available in their records to confirm the Veteran's membership in the unit so no records could be provided to VA.  After the Veteran asserted that he had been hospitalized at Fort Benning, Georgia, during active service for treatment of a right knee disability, the RO requested that the National Personnel Records Center in St. Louis, Missouri (NPRC), attempt to obtain these records.  The NPRC informed VA in February 2003 that no records were located following a search.  Pursuant to the Board's June 2004 remand, the RO sent multiple letters to the state of Mississippi ANG in November 2004, September 2006, and in January, March, and June 2009 requesting all of the Veteran's available service treatment records and service personnel records from this Federal records repository.  The Veteran's ANG unit finally responded in July 2009 by providing several pages of barely legible documents which included a medical history report dated in December 1971, a February 1976 periodic physical examination, and several of the Veteran's service personnel records from his ANG service showing his service credits towards retirement.  Personnel from this ANG unit advised VA that these were the only records which could be located for the Veteran.  In response to additional requests for the Veteran's records sent to the NPRC in October 2005 and in January 2009, VA was advised by the NPRC that, because the Veteran had served or was serving in the ANG, the ANG in the state where he served (in this case, Mississippi) should be contacted as no records were available at the NPRC.  The RO also sent a letter to the Veteran in March 2009 asking him to provide copies of any service treatment records or service personnel records which were in his possession; there is no record of a response from the Veteran.  The RO finally sent letters to the U.S. Army Personnel Command in September and November 2009 requesting copies of the Veteran's available service treatment records and service personnel records; there is no record of a response.

The Court has held that, in cases where the Veteran's service treatment records (or other pertinent records, for that matter) are unavailable through no fault of the claimant, there is a heightened obligation to assist the claimant in the development of his or her case.  O'Hare v. Derwinski, 1 Vet. App. 365 (1991).  VA also must provide an explanation to the appellant regarding VA's inability to obtain his or her service treatment records.  Dixon v. Derwinski, 3 Vet. App. 261 (1992).  The Court also has held that VA's efforts to obtain service department records shall continue until the records are obtained or unless it is reasonably certain that such records do not exist or that further efforts to obtain those records would be futile.  Hayre v. West, 188 F.3d 1327 (Fed. Cir. 1999); see also McCormick v. Gober, 14 Vet. App. 39 (2000).  In March 2009 and in March 2010, after exhaustive efforts to attempt to obtain the Veteran's complete service treatment records and service personnel records (as discussed above), the RO formally determined that these records were not available for review.  Having reviewed the record in this appeal, to include the exhaustive efforts (well documented by the RO) to attempt to obtain the Veteran's complete service treatment records and service personnel records, the Board concludes that these records are missing and presumably were lost by the ANG (as it appears that they never were in VA's possession).  The Board also concludes that it is reasonably certain that such records do not exist and further efforts to attempt to obtain them would be futile.

As to any duty to provide an examination and/or seek a medical opinion, the Board notes that in the case of a claim for disability compensation, the assistance provided to the claimant shall include providing a medical examination or obtaining a medical opinion when such examination or opinion is necessary to make a decision on the claim.  An examination or opinion shall be treated as being necessary to make a decision on the claim if the evidence of record, taking into consideration all information and lay or medical evidence (including statements of the claimant) contains competent evidence that the claimant has a current disability, or persistent or recurring symptoms of disability; and indicates that the disability or symptoms may be associated with the claimant's active service; but does not contain sufficient medical evidence for VA to make a decision on the claim.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4) ; McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

The Veteran also has been provided with VA examinations which address the contended causal relationship between the claimed disability and active service.  VA further has obtained a VHA opinion concerning the contended etiological relationship between the Veteran's right knee disability and active service.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  Given that the pertinent medical history was noted by the examiners, these examination reports set forth detailed examination findings in a manner which allows for informed appellate review under applicable VA laws and regulations.  Thus, the Board finds the examinations of record are adequate for rating purposes and additional examination is not necessary regarding the claim adjudicated in this decision.  See also 38 C.F.R. §§ 3.326, 3.327, 4.2.  In summary, VA has done everything reasonably possible to notify and to assist the Veteran and no further action is necessary to meet the requirements of the VCAA.

The Veteran contends that he incurred a right knee disability during active service.  He also contends that, after injuring his right knee during service, he experienced continuous right knee disability since service separation.  He alternatively contends that his current right knee disability, to include arthritis, is related to service.

Service connection may be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred or aggravated in active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  Certain chronic diseases, including arthritis, are presumed to have been incurred in service if manifest to a compensable degree within one year of discharge from service.  38 U.S.C.A. §§ 1112, 1113; 38 C.F.R. §§ 3.307, 3.309(a).  

If there is no evidence of a chronic condition during service or an applicable presumptive period, then a showing of continuity of symptomatology after service may serve as an alternative method of establishing the second and/or third element of a service connection claim.  See 38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 488 (1997).  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post-service continuity of the same symptomatology and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Evidence of a chronic condition must be medical, unless it relates to a condition to which lay observation is competent.  If service connection is established by continuity of symptomatology, there must be medical evidence that relates a current condition to that symptomatology.  See Savage, 10 Vet. App. at 495-498.

A Veteran will be presumed to have been in sound condition when examined, accepted and enrolled for service except as to defects, infirmities, or disorders noted at entrance into service, or where clear and unmistakable evidence demonstrates that an injury or disease existed prior thereto.  Only such conditions as are recorded in examination reports are to be considered as noted.  38 U.S.C.A. §§ 1112, 1132; 38 C.F.R. § 3.304.

For Veterans who served during a period of war or after December 31, 1946, clear and unmistakable evidence (obvious or manifest) is required to rebut the presumption of aggravation where the pre-service disability underwent an increase in severity during service.  This includes medical facts and principles which may be considered to determine whether the increase is due to the natural progress of the condition.  Aggravation may not be conceded where the disability underwent no increase in severity during service on the basis of all the evidence of record pertaining to the manifestations of the disability prior to, during, and subsequent to service.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(b).

Temporary or intermittent flare-ups of symptoms of a preexisting condition, alone, do not constitute sufficient evidence for a non-combat Veteran to show increased disability for the purposes of determinations of service connection based on aggravation under section 1153 unless the underlying condition worsened.  Davis v. Principi, 276 F. 3d 1341 (Fed. Cir. 2002); Hunt v. Derwinski, 1 Vet. App. 292 (1991).

The Court has held that lay statements by a Veteran concerning a preexisting condition are not sufficient to rebut the presumption of soundness.  See, for example, Gahman v. West, 13 Vet. App. 148, 150 (1999) (finding that recorded history provided by a lay witness does not constitute competent medical evidence sufficient to overcome the presumption of soundness, even when such is recorded by medical examiners); Paulson v. Brown, 7 Vet. App. 466, 470 (1995) (finding that a lay person's account of what a physician may or may not have diagnosed is insufficient to support a conclusion that a disability preexisted service); and Crowe v. Brown, 7 Vet. App. 238 (1994) (holding that supporting medical evidence is needed to establish the presence of a pre-existing condition).

It is the defined and consistently applied policy of VA to administer the law under a broad interpretation, consistent, however, with the facts shown in every case.  When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding service origin, the degree of disability, or any other point, such doubt will be resolved in favor of the claimant.  Reasonable doubt is one which exists because of an approximate balance of positive and negative evidence which does not satisfactorily prove or disprove the claim.  It is a substantial doubt and one within the range of probability as distinguished from pure speculation or remote possibility.  See 38 C.F.R. § 3.102.

The Board finds that the preponderance of the evidence is against the Veteran's claim of service connection for a right knee disability.  Although the Veteran does not contend specifically that his right knee disability existed prior to service and was aggravated by service, the Board notes that it is required to consider all potential theories of entitlement to service connection.  See also Szemraj v. Principi, 357 F.3d 1370, 1371 (Fed. Cir. 2004), and Roberson v. Principi, 251 F.3d 1378, 1384 (Fed. Cir. 2001) (explaining that the Board must consider all potential theories of entitlement raised by the evidence).  It is unfortunate that the Veteran's complete service treatment records presumably were lost by the ANG and are not available for review.  As noted, the only service treatment records obtained from the Veteran's ANG unit were barely legible copies of a December 1971 medical history report and a February 1976 periodic physical examination.  It appears that, in December 1971, several months prior to his entry on to active service in June 1972, the Veteran reported a medical history of a trick or locked knee.  The VHA clinician noted in his July 2012 opinion that it was at least as likely as not that the Veteran had a right knee patellofemoral plica that was congenital in nature and existed at the time he reported a medical history of a trick or locked knee in December 1971.  This clinician opined, however, that the Veteran's right knee patellofemoral plica did not begin during his active service because it was a congenital disability that existed prior to service.  The Board notes in this regard that service connection is prohibited for congenital disabilities.  See 38 C.F.R. § 4.9 (2011).  Although the absence of the Veteran's complete service treatment records makes it impossible to determine whether a right knee disability was noted at his entry on to active service in June 1972, the July 2012 VHA opinion (discussed in more detail below) persuasively suggests that a congenital right knee disability (diagnosed as a right knee patellofemoral plica) existed prior to service.  Thus, the Board finds that there is clear and unmistakable (obvious or manifest) evidence that a right knee disability existed prior to service.  38 U.S.C.A. §§ 1112, 1132; 38 C.F.R. § 3.304.

The competent evidence also shows that, although the Veteran's right knee disability existed prior to service, it did not increase in severity during active service.  This finding is based on the Board's review of all of the evidence of record pertaining to the manifestations of the Veteran's right knee disability prior to, during, and subsequent to service.  The Veteran has contended that he was hospitalized at a military hospital at Fort Benning, Georgia, during active service for treatment of his alleged in-service right knee injury.  As noted above, however, there were no records of the Veteran's alleged in-service hospitalization for treatment of a right knee injury at this facility.  A review of a February 1976 ANG periodic physical examination report also shows that the Veteran denied all relevant medical history and clinical evaluation of his knees was normal approximately 3 years after his service separation in January 1973.  This persuasively suggests that the Veteran did not injure his right knee during service and did not experience continuous right knee disability following his service separation, although the Board recognizes that the lack of in-service treatment records is not an automatic bar to granting service connection.  See Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) (finding lack of contemporaneous medical records does not serve as an "absolute bar" to the service connection claim); Barr v. Nicholson, 21 Vet. App. 303 (2007) ("Board may not reject as not credible any uncorroborated statements merely because the contemporaneous medical evidence is silent as to complaints or treatment for the relevant condition or symptoms").  The VHA clinician opined in July 2012 that the Veteran's reported in-service right knee injury "was superimposed on the pre-existing patellofemoral plica."  He also opined that the Veteran's reported in-service right knee injury "did not result in additional right knee disability" because his right knee symptoms "likely subsided" following his separation from service and, if they had not subsided, he would have sought treatment for a right knee disability prior to his November 2000 arthroscopic surgery.  Even assuming for the sake of argument only that the Veteran injured his right knee during active service, the competent evidence (in this case, the VHA clinician's July 2012 opinion) demonstrates that a pre-service right knee disability was not aggravated by service or any incident of service, to include the Veteran's reported in-service right knee injury.  There is no competent evidence contemporaneous to the Veteran's service or in the decades since his service separation which indicates otherwise.  Because there is clear and unmistakable (obvious or manifest) evidence that a right knee disability existed prior to service and was not aggravated by service, the Board finds that aggravation of a pre-service right knee disability may not be conceded and the presumption of in-service aggravation of pre-existing disability is rebutted.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(b).  Thus, the Board finds that service connection for a right knee disability is not warranted on the basis of in-service aggravation. 

The Veteran also is not entitled to service connection for a right knee disability on a direct basis.  See 38 C.F.R. §§ 3.303, 3.304 (2011).  The Veteran has contended that he incurred a right knee disability during active service, including as a result of an in-service injury, and experienced continuous right knee disability since service.  The competent evidence does not support these assertions, however.  It shows instead that, although the Veteran has complained of and been treated for a variety of right knee problems, to include arthritis, since his service separation, his right knee disability is congenital and is not related to active service or any incident of service.  As noted elsewhere, service connection is prohibited for congenital disabilities.  See 38 C.F.R. § 4.9.  It again is unfortunate that the Veteran's complete service treatment records presumably were lost by the ANG and are not available for review.  The Veteran has contended that he was hospitalized during active service for treatment of an in-service right knee injury; as noted elsewhere, there were no records of this alleged in-service hospitalization.  He also denied all relevant medical history and clinical evaluation of his knees was normal in February 1976, approximately 3 years after his service separation.  This again persuasively suggests that the Veteran did not injure his right knee during service and did not experience continuous right knee disability following service, although the lack of service treatment records is not a bar to granting service connection.  See Buchanan, 451 F.3d at 1337, and Barr, 21 Vet. App. at 303.  

The competent post-service evidence also does not support granting service connection for a right knee disability on a direct basis.  See 38 C.F.R. §§ 3.303, 3.304.  It appears that, following service separation in January 1973, the Veteran first was treated for right knee complaints on VA outpatient treatment in October 1999, or more than 26 years later, when he complained of right knee pain.  The Board notes that evidence of a prolonged period without medical complaint, and the amount of time that elapsed since military service, can be considered as evidence against the claim.  Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).  In October 1999, physical examination of the right knee showed normal range of motion and no effusion.  The assessment was knee pain.  The Veteran was advised to enroll in VA primary care in order to undergo intensive quadriceps strengthening.

VA x-rays of the Veteran's right knee taken in June 2000 showed mild narrowing of the knee joint, no fracture, and a small suprapatellar effusion.  VA magnetic resonance imaging (MRI) scan of the Veteran's right knee taken in September 2000 showed a torn posterior part of the medial meniscus which extended to the mid-part of the meniscus, a normal lateral meniscus, and joint effusion.  

The Veteran had right knee arthroscopic surgery with partial medial meniscectomy and debridement of plica and chondrocalcinosis at a VA Medical Center in November 2000.  A pre-operative MRI scan of the right knee was positive for a meniscal tear.  The pre-operative diagnosis was right knee with medial meniscal tear and the post-operative diagnosis was right knee medial meniscus tear as well as plica and chondrocalcinosis.

On VA outpatient treatment in January 2001, no complaints were noted.  The Veteran's recent right knee surgery was noted.  His knee was "not swollen now."  He also was riding a stationary bicycle.  Physical examination showed he walked with his right knee extended to 10-15 degrees of flexion, 1+ effusion, a stable right knee.  The impression was synovitis.

In May 2001, the Veteran reported that his right knee was "doing well."  It was stable and without effusion, crepitus, or localized pain.  The Veteran's gait was within normal limits.  The assessment was a history of gout.

In February 2002, the Veteran complained of occasional right knee pain that was "localized medially."  It was noted that the Veteran "has been doing quite well...and appears to do all his activities of daily living."  Physical examination showed "a slight purulence attitude" of the right knee, stable ligaments, intact neurovascularly, and some early patellofemoral crepitus.  X-rays showed some medial compartment narrowing and some "what appears to be" periarticular destruction of the first metatarsophalangeal joint.  The assessment was medial joint arthrosis.  The Veteran was provided with a soft knee brace and was advised to follow up with rheumatology.

On VA examination in May 2010, the Veteran's complaints included constant "burning" pain on the medial aspect of the right knee "with occasional buckling.  He has flare-ups once a month with swelling and locking whenever he walks more than a quarter of a mile at a time, stands for more than 15 minutes at a time, and with any running.  The flare-up subsides overnight to two days with rest and icing his right" and after taking over-the-counter medications.  The VA examiner reviewed the Veteran's claims file, including his service treatment records and post-service VA treatment records.  The Veteran described his in-service right knee injury in detail:  

He tripped and fell on his right knee in the 1970s while at jump school.  Due to swelling in his right knee, he says his right leg was splinted.  After several days, he was released to return to his full military duties.  However, because of increased right knee pain which prevented him from fully participating in jump school, he was discharged from active military service.

The Veteran also stated that he continued serving in the ANG after his service discharged but, after weekend ANG drills, "he required drainage of fluid from his right knee up to twice a year."  The Veteran's November 2000 right knee surgery was noted.  It also was noted that "chondrocalcinosis throughout the knee with a large plica running across the patellofemoral joint" had been discovered and debrided during this surgery.  It was noted further that the Veteran had not been seen for orthopedic treatment for his right knee since 2002.  The Veteran was independent with his activities of daily living and independent with ambulation although he had used a straight cane since 2002 due to his right knee.  The Veteran had been unemployed since 1998 and on SSA disability due to heart and back problems since 2003.  

Physical examination of the right knee in May 2010 showed no swelling, tenderness to palpation of the medial joint line, active extension lacked 10 degrees "with moaning at end of range, which does not change after repetition," passive extension lacked 5 degrees "with moaning from -10 to -5 degrees," flexion from 0-120 degrees "with moaning from 100-120 degrees, which decreases to 0-115 degrees after repetition with moaning from 60-115 degrees," no ligamentous instability, an ability to perform a one-leg stance on the right leg, an ability to squat with the right leg straight out to the side, and a slightly antalgic gait using a straight cane in the right hand.  X-rays showed very minimal degenerative changes with narrowing of both tibiofemoral compartments.  The VA examiner noted that the Veteran had reported a history of a trick or locked knee in December 1971.  He opined that it was at least as likely as not that the Veteran's reported in-service locked knee was caused by the patellofemoral plica found during his right knee surgery in 2000 but the patellofemoral plica "did not have its onset during the Veteran's military service since the plica is a congenital fold of synovium."  This VA examiner also opined that it was less likely as not that the Veteran's medial meniscus tear, which was repaired in 2000, had its onset during active service.  The rationale for this opinion was that, if the Veteran had experienced a medial meniscus tear during service, his orthopedist would have recommended surgery prior to 2000 and, since the Veteran did not undergo right knee surgery to repair a torn medial meniscus until approximately 30 years after his discharge from service, the medial meniscus tear was not related to service.  This examiner further opined that the chondrocalcinosis found during the right knee arthroscopic surgery in 2000 was not related causally to active service "since the cause of chondrocalcinosis is metabolic and not traumatic."  This examiner also further opined that it was less likely than not that the Veteran had experienced continuous right knee disability since his service separation there was no medical documentation in the claims file of continuous post-service treatment for a right knee disability.  This examiner finally stated that, because the Veteran's right knee x-ray was negative for gout or pseudogout, his right knee disability was not caused by chronic gout or pseudogout.  The diagnosis was status-post medial meniscectomy and debridement of a patellofemoral plica and chondrocalcinosis of the right knee with residuals.

In July 2012, a VHA clinician stated that he had reviewed the Veteran's claims file, including his service treatment records and post-service VA treatment records.  Following this review, the VHA clinician stated that the Veteran currently experienced early degenerative joint disease of the right knee and right knee patellofemoral plica "which is congenital in nature."  This clinician opined that it was more likely than not that the Veteran's early degenerative joint disease of the right knee was "primary in nature" and not related to active service.  The rationale for this opinion was the Veteran's onset of right knee symptoms did not occur until 30 years after his service separation and there was "no evidence for any structural damage to [the] right knee from the injury sustained during active military service."  The VHA clinician also noted that the Veteran reported "symptoms of clicking or locking in his right knee" on a December 1971 medical history report.  This clinician opined that it was at least as likely as not that the Veteran's reported right knee symptoms in December 1971 were caused by his patellofemoral plica which was discovered during his post-service right knee arthroscopic surgery in November 2000.  This clinician also opined that it was more likely than not that the Veteran's patellofemoral plica did not begin during his active service "since the plica is a congenital fold of synovium."  He opined further that it was at least as likely as not that the Veteran's reported in-service right knee injury "was superimposed on the pre-existing patellofemoral plica since he had some mechanical symptoms in his right knee at that time."  This clinician noted, however, that the Veteran's reported in-service right knee injury "did not result in additional right knee disability as the review of the medical records reveals that the symptoms were most likely subsided [sic]" following service separation.  The rationale for this opinion was that the Veteran did not seek surgical intervention for his right knee problems "until he started to have recurrence of symptoms from the onset of primary degenerative changes in his right knee as revealed during the arthroscopic surgery in November 2000."  After noting that the Veteran's May 2010 right knee x-rays "revealed minimal degenerative changes," this VHA clinician opined that it was less likely than not that the Veteran's current early degenerative joint disease of the right knee was caused or aggravated (permanently worsened) by his active service "as there is no evidence of any structural damage to [the] right knee (no ligamentous, meniscal, or cartilaginous injury) during active service which would lead to secondary degenerative joint disease early in life."  The rationale also was that the Veteran's symptoms of early degenerative joint disease of the right knee began during his sixth decade and, if there had been structural damage to the right knee during service, it was more likely than not that he would have experienced continued right knee symptoms and sought medical attention soon after service separation.

The Board acknowledges the Veteran's assertions that he incurred a right knee disability during active service.  The competent evidence does not support these assertions, however.  The Veteran's available service treatment records indicate that, although his right knee disability existed prior to service, it was not aggravated by service (as discussed above).  Both the May 2010 VA examiner and the July 2012 VHA clinician found that the Veteran's current right knee disability (diagnosed as early degenerative joint disease of the right knee) was not caused by or related to active service or any incident of service, to include his alleged in-service right knee injury.  Both of these examiners also found that the Veteran's right knee patellofemoral plica was a congenital disability and, as noted elsewhere, service connection is prohibited for congenital disabilities.  See 38 C.F.R. § 4.9.  The July 2012 VHA clinician also opined that that there was no competent evidence supporting a finding of continuity of right knee symptomatology since service.  There is no competent contrary opinion of record which supports granting service connection for a right knee disability.  Thus, the Board finds that service connection for a right knee disability is not warranted.

The Board finally notes that the evidence does not support granting service connection for right knee arthritis on a presumptive basis.  See 38 C.F.R. §§ 3.307, 3.309.  There is no indication in the competent evidence that the Veteran was diagnosed as having or treated for right knee arthritis during active service or within the first post-service year (i.e., by January 1974) such that service connection for right knee arthritis is warranted on a presumptive basis.  The July 2012 VHA clinician specifically determined that the Veteran's in-service right knee symptoms had "subsided" by his service separation and, if he had experienced continuous right knee disability since service, he would have sought treatment sooner than his November 2000 arthroscopic surgery.  Thus, the Board finds that service connection for right knee arthritis is not warranted on a presumptive basis.  Id.

In this decision, the Board has considered all lay and medical evidence as it pertains to the issue.  38 U.S.C.A. § 7104(a) ("decisions of the Board shall be based on the entire record in the proceeding and upon consideration of all evidence and material of record"); 38 U.S.C.A. § 5107(b) (VA "shall consider all information and lay and medical evidence of record in a case"); 38 C.F.R. § 3.303(a) (service connection claims "must be considered on the basis of the places, types and circumstances of his service as shown by service records, the official history of each organization in which he served, his medical records and all pertinent medical and lay evidence").  In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant. See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  

Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown,6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").  A Veteran is competent to report symptoms that he experiences at any time because this requires only personal knowledge as it comes to him through his senses.  Layno, 6 Vet. App. at 470; Barr, 21 Vet. App. at 309 (holding that, when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation). 

The absence of contemporaneous medical evidence is a factor in determining credibility of lay evidence, but lay evidence does not lack credibility merely because it is unaccompanied by contemporaneous medical evidence.  See Buchanan, 451 F.3d at 1337, and Barr, 21 Vet. App. at 303.  In determining whether statements submitted by a Veteran are credible, the Board may consider internal consistency, facial plausibility, consistency with other evidence, and statements made during treatment.  Caluza v. Brown, 7 Vet. App. 498 (1995).  

As part of the current VA disability compensation claim, in recent statements, the Veteran has asserted that his symptoms of a right knee disability have been continuous since service.  He asserts that he continued to experience symptoms relating to the right knee (pain and stiffness) after he was discharged from service.  In this case, after a review of all the lay and medical evidence, the Board finds that the weight of the evidence demonstrates that the Veteran did not experience continuous symptoms of a right knee disability after service separation.  Further, the Board concludes that his assertion of continued symptomatology since active service, while competent, is not credible.  

The Board finds that the Veteran's more recently-reported history of continued symptoms of right knee disability since active service is inconsistent with the other lay and medical evidence of record.  Although the Veteran now asserts that his right knee disability began in service, and although his complete service treatment records presumably were lost by the ANG and are not available for review, in the more contemporaneous medical history he gave at an ANG periodic physical examination in February 1976, a little more than 3 years after his service separation in January 1973, he denied any history or complaints of symptoms of a right knee disability.  Specifically, the February 1976 ANG periodic physical examination report reflects that the Veteran was examined and his knees were found to be normal clinically.  His history reported on ANG periodic physical examination in February 1976 is more contemporaneous to service so it is of more probative value than the more recent assertions made many years after service separation.  See Harvey v. Brown, 6 Vet. App. 390, 394 (1994) (upholding Board decision assigning more probative value to a contemporaneous medical record report of cause of a fall than subsequent lay statements asserting different etiology); Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997) (upholding Board decision giving higher probative value to a contemporaneous letter the Veteran wrote during treatment than to his subsequent assertion years later).  

The post-service medical evidence does not reflect complaints or treatment related to a right knee disability for several decades following active service.  The Board emphasizes the multi-year gap between discharge from active service (1973) and initial reported symptoms related to a right knee disability in approximately 1999 (a 26-year gap).  See Maxson, 230 F.3d at 1333; see also Mense v. Derwinski, 1 Vet. App. 354, 356 (1991) (affirming Board's denial of service connection where Veteran failed to account for lengthy time period between service and initial symptoms of disability).

The Veteran did not claim that symptoms of his right knee disability began in (or soon after) service until he filed his current VA disability compensation claim.  Such statements made for VA disability compensation purposes are of lesser probative value than his previous reported histories contemporaneous to service.  See Pond v. West, 12 Vet. App. 341 (1999) (finding that, although Board must take into consideration the Veteran's statements, it may consider whether self-interest may be a factor in making such statements). 

The inconsistencies in the record weigh against the Veteran's credibility as to the assertion of continuity of symptomatology since service.  See Madden, 125 F.3d at 1481 (finding Board entitled to discount the credibility of evidence in light of its own inherent characteristics and its relationship to other items of evidence); Caluza v. Brown, 7 Vet. App. 498, 512 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (upholding Board's finding that a Veteran was not credible because lay evidence about a wound in service was internally inconsistent with other lay statements that he had not received any wounds in service).  

The Board has weighed the Veteran's statements as to continuity of symptomatology and finds his current recollections and statements made in connection with a claim for VA compensation benefits to be of lesser probative value than his history and findings contemporaneous to service and the absence of complaints or treatment for years after service.  For these reasons, the Board finds that the weight of the lay and medical evidence is against a finding of continuity of symptoms since service separation.


ORDER

Entitlement to service connection for a right knee disability is denied.



____________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


